Citation Nr: 1038600	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  10-30 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1946 to January 1948.

This matter arises before the Board of Veterans' Appeals (Board) 
from a January 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The competent evidence of record does not show that the 
Veteran's current bilateral hearing loss disability is a 
result of the acoustic trauma he experienced in active 
military service or that sensorineural hearing loss manifested 
to a compensable degree within one year of discharge from 
active military service.  

2.	The competent evidence of records shows that the Veteran has 
experienced a continuity of tinnitus symptomatology since his 
period of active military service.


CONCLUSIONS OF LAW

1.	A bilateral hearing loss disability was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A (West 2002); C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).

2.	Tinnitus was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002); C.F.R. §§ 3.159, 3.303 
(2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In April 2008 correspondence, the RO advised the Veteran of what 
the evidence must show to establish entitlement to service 
connection for his claimed disorders and described the types of 
evidence that the Veteran should submit in support of his claims.  
The RO also explained what evidence VA would obtain and make 
reasonable efforts to obtain on the Veteran's behalf in support 
of the claims.  The VCAA notice letters also addressed the 
elements of degree of disability and effective date.  

The Board further notes that the Veteran was provided with a copy 
of the January 2009 rating decision and the May 2010 statement of 
the case (SOC), which cumulatively included a discussion of the 
facts of the claims, notification of the bases of the decisions, 
and a summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO obtained the 
Veteran's VA treatment records to the extent possible and 
attempted to associate the Veteran's service treatment records 
(STRs) with the claims file.  In this regard, the Board notes 
that the National Personnel Records Center (NPRC) stated in 
January 2009 that they concluded that the Veteran's STRs either 
do not exist or are not located at the NPRC.  Then, in his July 
2010 substantive appeal, the Veteran stated that pertinent 
medical records from service never existed.  Finally, the Veteran 
was also provided with a compensation and pension examination in 
November 2008.  

To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examination obtained in this 
case was adequate, as it was predicated on a full reading of the 
medical records in the Veteran's claims file.  The examination 
included the Veteran's subjective complaints about his 
disabilities and the objective findings needed to rate the 
disabilities.  Although the Veteran argued that the examination 
was inadequate because the examiner cited hunting and chainsaw 
use as civilian noise exposure and stated that any opinion would 
only be speculative, the Board observes that the examiner did not 
opine that civilian noise exposure from solely hunting and 
chainsaws was the cause of the Veteran's hearing loss and 
explained that she could not provide a nonspeculative opinion 
because the claims file does not contain service treatment 
records, which the Veteran asserted do not exist.

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that he or the VA needs to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts pertinent 
to the claim.  Accordingly, the Board will proceed with appellate 
review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a disability 
on the basis of the merits of such claim requires (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  

With respect to disability claims due to hearing loss for VA 
purposes, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009). VA regulations, 
however, do not preclude service connection for a hearing loss 
that first met VA's definition of disability after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, 
where a current disability due to hearing loss is present, 
service connection can be granted for a hearing loss disability 
where the veteran can establish a nexus between his current 
hearing loss and a disability or injury he suffered while he was 
in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Analysis

The Veteran contends that he suffered acoustic trauma during his 
military service that has caused his current bilateral hearing 
loss and tinnitus disabilities.  The Veteran asserts that he was 
exposed to loud noises aboard a ship from bomb dump explosions 
and engine room noise, as well as from ambulance siren noise.  

The medical evidence of record shows the Veteran currently 
suffers from a bilateral hearing impairment as defined by VA 
regulation.  See 38 C.F.R. § 3.385 (2009).  Indeed, the Veteran 
exhibited pure tone thresholds in decibels (dB) of 40 dB at 500 
Hertz (Hz), 30 dB at 1000 Hz, 35 dB at 2000 Hz, 45 dB at 3000 Hz, 
and 65 dB at 4000 Hz for the right ear and 35 dB at 500 Hz, 35 dB 
at 1000 Hz, 40 dB at 2000 Hz, 80 dB at 3000 Hz, and 75 dB at 4000 
Hz for the left ear with speech recognition scores of 80 percent 
for the right ear and 76 percent for the left ear at the November 
2008 VA audiological examination.  

Since the Veteran stated that no service treatment records exist 
and the RO was unable to locate any records, the Board observes 
that there is no evidence that Veteran sought treatment for 
hearing loss or tinnitus during his period of active military 
service outside of the Veteran's own implications.  Nevertheless, 
the Veteran competently explained that he was exposed to acoustic 
trauma from several sources while serving in the Navy.  For 
example, in his formal claim, the Veteran stated, "I was 
stationed on Saipan and the bomb dump caught on fire and 
exploded.  This happened several different times and this is 
where the tinnitus first began.  I also feel this is where my 
hearing loss began."  The Veteran also told the examiner that 
there were many explosions at that bomb dump, that he drove an 
ambulance with a loud crank handle-operated siren that was 
located in the cab with him, and that he cleaned in the engine 
room of the ship.  In light of these descriptions, the Board 
finds the Veteran's reports of in-service acoustic trauma 
credible.

The November 2008 examiner also noted that the Veteran's civilian 
noise exposure included working on a farm for all of his adult 
life while also working as a mechanic, hunting, and using a 
chainsaw.  The Board notes that the Veteran stated in his 
September 2009 notice of disagreement that he never fired his 
rifle while hunting and that he only used a chainsaw once a year 
for one or two hours at a time.  The examiner diagnosed the 
Veteran with mild to moderately severe sensorineural hearing loss 
in the right ear and mild to severe sensorineural hearing loss in 
the left ear.  Nevertheless, because there are no records from 
the Veteran's service time, she concluded that it is unknown 
whether or not hearing loss was present at the time the Veteran 
entered service or when he separated from service.  Furthermore, 
the examiner stated that the Veteran was exposed to noise in 
service and had a "considerable" amount of occupational and 
recreational noise exposure over the past 60 years since leaving 
service.  Consequently, she was unable to determine whether 
acoustic trauma in the military was the cause of any of the 
Veteran's current hearing loss disability without resorting to 
mere speculation.  

Like his hearing loss disability, the Veteran reported his 
tinnitus to a VA doctor but did not receive treatment for the 
disorder.  The compensation and pension examiner also failed to 
reach a conclusive opinion relating the Veteran's tinnitus to his 
in-service acoustic trauma.  Nevertheless, the examiner diagnosed 
the Veteran with constant bilateral tinnitus that is consistent 
with noise exposure and hearing loss.  The Veteran also made 
several statements asserting that he has experienced tinnitus 
since his period of active military service.  In his formal 
claim, the Veteran stated that tinnitus began in 1948 and that he 
noticed it began after the bomb dump exploded several times.  He 
also told the November 2008 compensation and pension examiner 
that his tinnitus had its onset in service.  Finally, a new 
patient note from the Kansas City VA Medical Center indicates 
that he reported his ears were ringing during and after the 
explosion and have rung intermittently since that time.  

Whereas competent medical evidence is required to diagnose both a 
hearing loss disability and the etiology of a hearing loss 
disability, lay evidence is sufficient to establish service 
connection for tinnitus.  The Veteran stated that his ears began 
ringing while serving on active military duty, especially after 
several bomb dump explosions, and have continued to ring since 
that time.  The Veteran is considered competent to report the 
observable manifestations and identify his claimed disorder of 
tinnitus.  As the Veteran has presented credible and competent 
evidence of tinnitus symptomatology since service, the Board 
finds that service connection for tinnitus is warranted.  See 
38 C.F.R. § 3.303 (2009).  
  
On the other hand, the evidence does not show that the Veteran's 
current hearing loss disability is related to active military 
service, to include in-service military noise exposure, or that 
sensorineural hearing loss manifested to a compensable degree 
within one year of discharge.  To be sure, the first 
documentation of a hearing loss disability is not shown until 
2008, some 60 years after discharge.  The Board notes that the 
passage of many years between discharge from active service and 
the medical documentation of a claimed disability is evidence 
against a claim of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  Finally, a VA audiologist was unable to link the 
Veteran's hearing loss disability to his military noise exposure 
after review of the Veteran's claims file and an examination in 
November 2008.  In fact, there is no competent opinion of record 
making such a connection. 

The Board recognizes that the Veteran has repeatedly asserted 
that his hearing loss disability is related to active military 
service and has submitted several statements alleging that he 
suffered hearing loss in service.  However, the Veteran lacks the 
medical expertise to ascertain the severity of a hearing loss 
disability or render a competent medical opinion regarding the 
cause of his claimed hearing loss disability.  Therefore, the 
Board affords his opinion little probative value.  

Although the Board accepts the Veteran's account that he 
sustained acoustic trauma in service due to noise exposure, a 
bilateral hearing loss disability as defined by VA regulation did 
not manifest until many years after service and has not been 
linked by a competent medical opinion to active military service, 
to include acoustic trauma sustained therein as a result of in-
service noise exposure.  Thus, the competent evidence of record 
does not establish a causal link between the Veteran's current 
bilateral hearing loss disability and his period of active 
military service.  Therefore, the Board must find that service 
connection for a bilateral hearing loss disability is not 
warranted in this case.  

For the foregoing reasons, the Board finds the preponderance of 
the evidence weighs against the Veteran's claim for a bilateral 
hearing loss disability, and service connection for bilateral 
hearing loss is not warranted.  In reaching this conclusion, the 
Board notes that under the provisions of 38 U.S.C.A. § 5107(b), 
the benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the Veteran's 
claim for bilateral hearing loss, and that doctrine is not 
applicable.  

ORDER

1.  Entitlement to service connection for a bilateral hearing 
loss disability is denied.

2.  Entitlement to service connection for tinnitus is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


